Citation Nr: 1814701	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  15-27 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression. 

2. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

Although the RO has reopened this claim, the Board must determine of its own accord whether reopening is warranted to address the merits of the underlying claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (holding that the Board must determine independently whether new and material evidence has been presented to reopen the claim as a matter of its jurisdiction, regardless of the decision of the RO).  

The Veteran initially requested a Board hearing on his July 2015 Form 9.  However, in a letter dated January 29, 2018, the Veteran elected to withdraw his hearing request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The merits of the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 2011 rating decision, the RO denied service connection for an acquired psychiatric disorder, to include PTSD and depression.  The Veteran did not appeal.

2.  Additional evidence received since the February 2011 rating decision is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the service connection claim for an acquired psychiatric disorder, to include PTSD and depression.


CONCLUSIONS OF LAW

1. The February 2011 rating decision, which denied service connection for an acquired psychiatric disorder, to include PTSD and depression, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2. Since the February 2011 rating decision, new and material evidence has been submitted to reopen the service connection claim for an acquired psychiatric disorder, to include PTSD and depression.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran petitions to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.  For the following reasons, the Board finds that reopening is warranted.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (holding that the Board must determine independently whether new and material evidence has been presented to reopen the claim as a jurisdictional matter, irrespective of the decision of the RO).  

Under 38 U.S.C. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  This requires a review of all evidence submitted by or on behalf of a claimant since the last final denial- regardless of whether the denial was on the merits or on procedural grounds-to determine whether a claim may be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (holding that there is a "low threshold" for reopening).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The service connection claim for PTSD was denied in the February 2011 rating decision as the Veteran did not meet the criteria for a diagnosis of PTSD and there was insufficient evidence to link the Veteran's symptoms and stressors to service.  

By way of history, in unappealed May 2002 and December 2006 rating decisions, the Veteran was denied service connection for PTSD.  A new claim for service connection for PTSD was filed in September 2010.  In a February 2011 rating decision, the RO denied service connection for an acquired psychiatric disorder, to include PTSD and depression.  As the Veteran did not appeal that decision within one year, it became final.  

The relevant evidence submitted since the February 2011 rating decision consists of new medical treatment records, medical diagnoses, and lay statements from the Veteran.  This evidence, evidence not previously submitted to decision makers and relating to an unestablished fact necessary to support the claim, raises a reasonable possibility of substantiating the claim and the Board finds that it constitutes new and material evidence.  See 38 C.F.R. § 3.156(a)

Thus, as the Board finds that new and material evidence has been submitted, the claim for service connection for an acquired psychiatric disorder, to include PTSD and depression, is reopened.  See 38 C.F.R. § 3.156 (a)(2017).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, is reopened; the appeal is granted to this extent only.


REMAND

Unfortunately, a remand is required in this case.  While the Board sincerely regrets the delay, the Veteran's claim is remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

There appear to be outstanding treatment reports.  The record reflects that the Veteran identified potentially relevant treatment records which have not yet been obtained, including records from Priest River, Idaho.  See July 2013Veteran Correspondence (noting the Veteran was diagnosed with PTSD by a private doctor in 1999).  The Veteran also indicated that he was treated at a VA medical facility in Battle Creek, Michigan from 1969-1970.  See October 2010 Statement in Support of Claim.  Furthermore, the Veteran's record shows that he was diagnosed with depression in 2000, and he has reported being treated at Kaniksu Health Services in Ponderay, Idaho, beginning in January 2009.  Medical records contributing to this diagnosis should be obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c)(2).  

The evidence of record also indicates that the Veteran has applied for Social Security Administration (SSA) disability benefits.  See April 2001 Third Party Correspondence; January 2002 Statement in Support of Claim.  There is no indication that the RO has attempted to obtain these records.  Accordingly, to the extent that these SSA disability records exist and may be relevant to the claim, VA is obliged to attempt to obtain and the supporting documents on which the decision was based and consider those records in adjudicating this appeal.  Hayes v. Brown, 9 Vet. App. 67 (1996).  The Board has no discretion and must remand this appeal to obtain any SSA records.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (c)(2) (2017).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Make arrangements to obtain the Veteran's complete treatment records from the doctor that treated him in 1999 at Priest River, Idaho; and from Kaniksu Health Services in Ponderay, Idaho, beginning in January 2009.

2. Make arrangements to obtain the Veteran's SSA records pertaining to disability benefits, including any decisions, application materials, and supporting medical evidence.

3. Obtain the Veteran's outstanding VA treatment records.  Special attention is directed to records from the VAMC in Battle Creek, Michigan dated from 1969-1970; VA records dated from January 1999 to September 2001; and VA records dated from May 2015 forward.

4. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


